DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The previous 112b rejections are withdrawn.  The 102 rejections are withdrawn.  Applicant amended to include the previously indicated allowable subject matter.  In view of the new reference, a second non final is being issued.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, and 8 are rejected under 35 U.S.C. 102 (a)(1)as being anticiapted by Berst (US 3,548,439).

Regarding claim 1 (currently amended) Berst discloses a foot scrubber assembly being configured to release soap onto a foot for scrubbing the foot, said assembly comprising: 
a block (Item 10) being positionable on a floor of a shower wherein said block is configured to be accessible to a person bathing in the shower, wherein_ said block has a top side (figure 1 top of page), a bottom side (Figure 1 bottom of page), a first lateral side and a second lateral side, said top side having a well extending toward said bottom side (best shown in Figure 6); 
a pair of stops (Item 22 and 24), each of said stops being coupled to and extending upwardly from said block to define a foot space between said stops wherein said foot space is configured to have the person's foot positioned therein; 
a plurality of foot bristles (Item 36), each of said foot bristles being coupled to and extending upwardly from said block wherein each of said foot bristles is configured to scrub a sole of the person's foot; 
a plurality of side bristles (Item 34 and 32), each of said side bristles being coupled to and extending away from a respective one of said stops wherein each of said side bristles is configured to scrub the sides of the person's foot; and 
a container (Item 26) being positioned in said block wherein said container is configured to contain a liquid soap (Column 2 Lines 52-58), said container being comprised of a resiliently deformable material (Column 3 Lines 15-18) wherein said container is configured to be compressed by the person's foot thereby facilitating the liquid soap to be urged outwardly from said container, said container being in fluid communication with said foot bristles wherein said container is configured to release the liquid soap into said foot bristles (through Items 42 and 44), wherein said container is positioned in said well in said block, said container extending upwardly beyond said top side of said block; 
a conduit (Item 42) being integrated into said block, said conduit extending between said well and said top side of said block; and 
wherein said container has a neck (Item 50) thereon, said neck having an input (from Item 26) and an output (to Item 42), said output having said conduit being fluidly coupled thereto wherein said conduit is configured to route the liquid soap onto the person's foot when the person's foot steps on said container for washing the person's foot.  
Regarding claim 3 (currently amended) Berst discloses the assembly according to claim 1, wherein each of said stops has a first surface, each of said stops being positioned on a respective one of said first lateral side and said second lateral side of said block (front/back), each of said stops extending upwardly beyond said top side of said block having said first surface of each of said stops facing each other (Figure 3).  
Regarding claim 5 (original) Berst discloses the assembly according to claim 3, wherein each of said side bristles is positioned on said first surface of said respective stop, each of said side bristles extending into said foot space (Figure 3).  
Regarding claim 8 (currently amended) Berst discloses the assembly according to claim 1, further comprising a plurality of mating members (Item 54), each of said mating members being coupled to said block wherein each of said mating members is configured to releasably engage the floor of the shower thereby inhibiting said block from sliding on the floor of the shower, each of said mating members being positioned on said bottom side of said block.  
Allowable Subject Matter
Claim 11 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  As discussed above, Berst discloses a foot scrubber assembly.  Berst does not disclose a fill pipe extending through one of the stops.  Since there are no known references that in combination with all other limitations in the independent claims, the claims are determined to be novel and non-obvious.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723